DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11, 12, 14, 27, 32, 33, 36 and 47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Green et al (US 2020/0087782).
Referring to claims 1 and 33, Green et al teaches A method of growing single crystal diamond assisted by polycrystalline diamond, the method comprising: mounting a plurality of single crystal diamond CVD seeds on a recessed carrier using a metal braze or solder, and the carrier is coated with polycrystalline diamond prior to brazing the seeds to the carrier ([0030]-[0045]), which reads on thermally mating a diamond seed on a top surface of a substrate holder so as to provide a growth surface of a combined single crystal diamond and polycrystalline diamond substrate. Green et al also teaches independent temperature control of the base and CVD diamond growth process polycrystalline CVD diamond grows on the recessed carrier substrate around the recess and the temperature of the polycrystalline CVD diamond can be controlled such that a vertical growth rate of the single crystal CVD diamonds and a vertical growth rate of the polycrystalline CVD diamond is within +5 micrometres/hr ([0032]-[0046]), which reads on there is a predetermined temperature difference between the diamond seed and the substrate holder during processing which causes a single crystal diamond growth rate in a direction perpendicular to a top surface of the diamond seed to be different from a polycrystalline growth rate in a direction perpendicular to the top surface of the diamond seed by a desired amount. Green et al also teaches the polycrystalline CVD diamond and the single crystal CVD diamonds to effectively present a single growth face to the plasma and aids thermal management and uniformity of growth providing plasma and process gases, and diamonds in the recessed carrier are closely spaced thus providing better shielding of side surfaces, and tuning the rate of growth of polycrystalline diamond on the recessing plate and the growth rate of the single crystal CVD diamonds to aid shielding ([0005]-[0008], [0016], [0027]-[0051]), which reads on forming a plasma to grow both single crystal diamond and polycrystalline diamond on the growth surface, where the polycrystalline diamond grown adjacent to the single crystal diamond shields lateral surfaces of the growing single crystal diamond from the plasma and process gases, thereby improving thermal uniformity across the growing single crystal diamond.
In regards to the single continuous growth cycle, each growth run taught by Green et al reads on a single continuous growth cycle comprising step a) and step b) because Green et al teaches each growth run comprises mounting a single crystal diamond on a polycrystalline substrate holder and providing gases and plasma to grow single crystal diamond and polycrystalline diamond ([0022]-[0046]). It is noted that the formation of single crystal diamond seed requires a growth step that is separate and distinct from the claimed single continuous growth cycle because the single continuous growth cycle is defined at by step a) and step b). Therefore, the first growth run or second growth run reads on a single continuous growth cycle comprising step a) and step b). Green et al teaches a single continuous growth cycle; therefore, the elimination of growth lines and defects associated with multiple growth cycles is inherent because Green et al does not teach multiple growth cycles. 
	Referring to claim 2, Green et al  teaches a recessed carrier substrate configuration can be mounted in a CVD reactor on a support surface within the reactor and the recessed carrier substrate configuration can be spaced apart from the support surface using spacer wires as is known in the art to aid temperature control, which reads on providing a spacer between the diamond seed (seed mounted on recess carrier) and the substrate holder (recess plate)  that adjusts a height of the diamond seed relative to the top surface of the substrate holder to change a growth rate of the diamond seed in the direction perpendicular to the top surface of the diamond seed relative to the growth rate of the polycrystalline diamond in the direction perpendicular to the top surface of the diamond seed.
	Referring to claim 11, Green et al teaches a substrate holder coated with polycrystalline CVD ([0043]-[0046]), which reads on the substrate holder comprises diamond.
	Referring to claim 12, Green et al teaches a recessed carrier to which the single crystals are brazed ([0043]-[0046]), which reads on the top surface of the substrate holder comprises a recess for supporting the diamond seed.
	Referring to claim 14, Green et al teaches a recessed carrier with a plurality of braze pads for mounding 9-100 single crystal diamonds ([0031]-[0045]) which reads on the top surface of the substrate holder is formed with a textured finish.
Referring to claim 27, Green et al teaches cutting the diamond ([0032]-[0041]).
Referring to claim 32, Green et al teaches metal braze or solder for mounting 9 to 100 seeds ([0030]-[0031]),  thermally mating a plurality of diamond seed on the top surface of the substrate holder so as to provide a plurality of growth surfaces of a plurality of combined single crystal diamond and polycrystalline diamond substrates.
Referring to claim 36, Green et al teaches the vertical rate of the polycrystal diamond and the single crystal diamond is the same to within + micrometer/hr ([0032]), which reads on a ratio of 1, which reads on a relative growth rate greater than one half.
Referring to claim 47, Green et al teaches a metal braze or solder aids in independent temperature control ([0030]-[0032], which reads on attaching the diamond seed to the holder with a thermally conductive material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 65, and 67-68 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hemley et al (US 2011/0280790).
Hemley et al teaches a single crystal diamond above 12 mm in thickness ([0020]-[0031]), which reads on a single crystal  diamond grown to dimensions equal to or greater than six millimeters in a single uninterrupted run. 
In regards to the limitation, “ made by a process comprising the steps of: a) thermally mating a diamond seed on a top surface of a substrate holder so as to provide a growth surface of a combined single crystal diamond and polycrystalline diamond substrate where there is a predetermined temperature difference between the diamond seed and the substrate holder during processing which causes a single crystal diamond growth rate in a direction perpendicular to a top surface of the diamond seed to be different from a polycrystalline growth rate in a direction perpendicular to the top surface of the diamond seed by a desired amount; and b) providing process gasses and forming a plasma to grow both single crystal diamond and polycrystalline diamond on the growth surface, where the polycrystalline diamond grown adjacent to the single crystal diamond shields lateral surfaces of the growing single crystal diamond from the plasma and process gases, thereby improving thermal uniformity across the growing single crystal diamond,” this is product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. (MPEP 2113). In the alternative, any differences in the products from the claimed method would be minor and obvious to one of ordinary skill in the art at the time of filing.
Referring to claim 67, as discussed above, this is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. (MPEP 2113). Hemley et al teaches growth of greater than 12 mm thickness or 10 carats in size (~2 grams) ([0020]-[0033]). In the alternative, any differences in the products from the claimed method would be minor and obvious to one of ordinary skill in the art at the time of filing.
Referring to claim 68, claim 68 claims the method of claim 67, however claim 67 is for a single crystal diamond, not a method. For the purposes of expediating examination, this limitation is interpreted as further limiting the process steps of the product-by-process claim 67; therefore, does not produce a different product. As discussed above, the product of claim 67 is taught or obvious by Hemsley et al.

Claim 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US 2020/0087782), as applied to claim 1, 2, 11, 12, 14, 27, 32, 33, 36 and 47 above, 
Referring to claim 6, Green et al teaches the temperature of the polycrystalline CVD diamond can be controlled such that a vertical growth rate of the single crystal CVD diamonds and a vertical growth rate of the polycrystalline CVD diamond is within +5 micrometres/hr ([0032]-[0046]). Green et al teaches all of the limitation of claim 6, as discussed above, except Green et al does not explicitly teach providing process gasses and forming the plasma to grow both the single crystal diamond and the polycrystalline diamond on the growth surface is performed so that the single crystal growth rate in the direction perpendicular to the top surface of the diamond seed is greater than the polycrystalline growth rate in the direction perpendicular to the top surface of the diamond seed. Green et al teaches a vertical growth rate is within +5 micrometres/hr ([0032]); therefore a single crystal growth rate of +0.0001-5 micrometers/hr greater than the polycrystalline growth rate would have been obvious to one of ordinary skill in the art at the time of filing because overlapping ranges are prima facie obvious (MPEP 2144.05)
	Referring to claim 23, Green et al teaches all of the limitation of claim 23, as discussed above, except Green et al does not explicitly teach the providing process gasses and forming the plasma to grow both single crystal diamond and polycrystalline diamond on the growth surface results in an ending thickness of the polycrystalline material that is between 20% and 150% of the ending thickness of the single-crystal material. Green et al teaches a vertical growth rate of the polycrystalline diamond and single crystal diamond is the same to within +1micrometer/hr; therefore the ending thickness of the polycrystalline material that is between 20% and 150% of the ending thickness of the single-crystal material would be expected and obvious to minimize the differences in thicknesses between the single crystal diamond and polycrystalline diamond.

Claim 4, 22, 25, 26, 37, 50, 52, 55-58, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US 2020/0087782), as applied to claim 1, 2, 6, 11, 12, 14, 23, 27, 32, 33, 36 and 47 above, and further in view of Yayon (WO 2020/240459 A1).
Referring to claim 4 and 37, Green et al teaches all of the limitation of claim 4, as discussed above, except Green et al does not explicitly teach providing the process gasses and forming the plasma are provided so that there is a temperature difference over the growth surface of the combined single crystal diamond and polycrystalline diamond substrate that is greater than 25 degrees C during at least a portion of the growth.
In a method of plasma enhanced chemical vapor deposition of diamond, Yayon teaches a holder 510 with recessed pockets 512’ and 512’’, diamond seeds 502, 504 in the base 514 of pockets, and the height of a single crystal diamond (SCD) is similar to the height of polycrystalline diamond (PCD) film 522, where the build up of the PCD on the holder surfaces 51 serves in a manner to the inner walls of a the pocket to constrain the cross section of the SCD diamond (Fig 5; pg 8, ln 1-32; abstract). Yayon also teaches the temperature difference between the seed within the recessed pocket and the surface of the holder should be between 50°C and 200°C so the growth rate of the SCD and the PCD are sufficiently similar (pg 8, ln 1-32). Overlapping ranges are prima facie obvious (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Green et al by optimizing the temperature difference over the growth surface of the combined single crystal diamond and polycrystalline diamond substrate that is greater than 25 degrees C during at least a portion of the growth, so the growth rate of the SCD and the PCD are sufficiently similar, as taught by Yayon.  
	Referring to claim 22, Green et al teaches plasma CVD growth of single crystal diamond. Green et al does not explicitly teach providing process gasses and forming the plasma to grow both single crystal diamond and polycrystalline diamond on the growth surface comprises establishing a temperature that is in the range of 600 degrees C to 1400 degrees C at the growth surface. Yayon also teaches plasma CVD with the temperature of the growth surface of the seed within a range of 800-1400°C (pg 14, ln 1-30). It would have been obvious to one of ordinary skill in the art at the time of filing to modify Green et al by optimizing the temperature to between 800-1400°C, as taught by Yayon, which is known to be suitable for SCD plasma CVD. 
Referring to claim 25-26 and 57-58, Green et al teaches all of the limitations of claim 25, as discussed above, except Green et al does not explicitly teach changing process conditions during the growth in order to maintain the desired relative growth rate of the single crystal and polycrystalline material, or to maintains the desired growth characteristic of the single crystal. Yayon teaches a control system for setting the relative rate of growth SCD on the seed and the PCD on the surface of the holder by controlling the microwave power, cooling, and composition of gas (pg 11, ln 1-32, pg 18, ln 20 to pg 19, ln 30). It would have been obvious to one of ordinary skill in the art at the time of filing to modify Green et al by changing process conditions during the growth using the control system taught by Yayon to maintain the desired relative growth rate of the single crystal and polycrystalline material, and the growth rate is the growth characteristic of the single crystal material.
Referring to claim 46, see remarks regarding claim 14 above.
Referring to claim 50 and 52, the combination of Green et al and Yayon teaches metal braze mounting and temperature difference should be between 50°C and 200°C, as discussed above, which clearly suggests selecting a bonding material to attach the diamond seed to the holder so that there a desired temperature difference between the diamond seed and the polycrystalline material during growth, and the thermally mating the diamond seed on the top surface of a substrate holder is performed such that there a temperature difference exists between the diamond seed and the polycrystalline material during growth.
Referring to claim 55, see remarks above regarding claim 23.
Referring to claim 56, see remarks above regarding claim 24.
Referring to claim 64, see remarks above regarding claim 32.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US 2020/0087782), as applied to claim 1, 2, 6, 11, 12, 14, 23, 27, 32, 33, 36 and 47 above, and further in view of Hemley et al (US 2011/0280790)
Referring to claim 29, Green et al teaches all of the limitations of claim 29, as discussed above, except Green et al does not explicitly teach a mass of the grown single crystal diamond is greater than two grams in a single process run. Green et al teaches single crystal diamond in a single run of thickness of 8-20 mm ([0033]), however does not explicitly teach the mass. 
In a method of making single crystal diamond, Hemley et al teaches a microwave plasma chemical vapor deposition of single crystal diamond with thickness of above 12 mm or 10 carats in size, with an explicit example of a 13.5 carat single crystal diamond ([0004]-[0031]). Overlapping ranges are prima facie obvious (MPEP 2144.05)
 It would have been obvious to one of ordinary skill in the art at the time of filing to modify Green et al by growing a larger crystal with a weight of at least 2 grams, which is within the known range of size of single crystal diamond and which is the expected weight for a 18 mm thick diamond, as taught by Hemley et al.

	Response to Arguments
Applicant's arguments filed 09/12/2022 and 09/13/2022 have been fully considered but they are not persuasive.
Applicant’s argument that Green et al does not teach a single continuous growth cycle is noted but not found persuasive. Applicant alleges that Green et al teaches a first CVD diamond growth and then mounting the single crystal from the first CVD diamond growth on a different recessed carrier; therefore, Green et al teaches a multi-step process. This argument is not persuasive because Green et al still reads on the claim, as claimed. Green et al teaches a first growth run and a second growth run and each growth run reads on a single continuous growth cycle comprising step a) and step b) because Green et al teaches each growth run comprises mounting a single crystal diamond on a polycrystalline substrate holder and providing gases and plasma to grow single crystal diamond and polycrystalline diamond ([0022]-[0046]). It is noted that the formation of single crystal diamond seed requires a growth step that is separate and distinct from the claimed single continuous growth cycle because the single continuous growth cycle is defined at by step a) and step b). Therefore, the first growth run or second growth run reads on a single continuous growth cycle comprising step a) and step b). The first growth run mounts single crystal diamonds (seed) and then performs crystal growth thereon. The second growth run uses single crystal diamonds produced from the first growth run as the seed, and mounts the single crystal diamonds and then performs single crystal growth thereon, which also reads on the claimed limitation of a single continuous growth cycle because the cycle begins with the mounting of the seed and ends with perform deposition on the seed. It is also noted that applicant teaches by using only a single, or a few growth cycles, in contrast to using many growth cycles can eliminate or greatly reduce growth lines or other defects that can occur due to stopping and starting the growth process or that can occur by significantly modifying the growth process parameters during the growth. (See paragraph [0022] of the published application). Therefore, growth lines and defects associated with multiple growth cycles would be eliminated because Green et al teaches first growth run, and even the second growth run would be expected eliminate growth lines based on applicant disclosure permitting a few growth cycles.
Applicant’s argument regarding claim 65 is noted but not found persuasive. Applicant alleges that Hemley does not teach processes that produces polycrystalline forms of diamond. Applicant’s is noted but not found persuasive because applicant’s argument is not commensurate in scope with the claim. Claim 65 is directed to a product, and only product limitation is a “single crystal diamond material grown to dimensions equal to or greater than six millimeters in a single uninterrupted run.” Claim 65 does not require the polycrystalline diamond because the claim is explicitly directed and limited to the single crystal diamond. Furthermore, the process limitations of claim 65 explicitly recite “the polycrystalline diamond grown adjacent to the single crystal diamond shields lateral surfaces of the growing single crystal diamond;” therefore, the single crystal diamond is separate and distinct from the polycrystalline diamond formed by the process and not part of the “single crystal diamond material.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada et al (US 2012/0302045) teaches mosaic single crystal diamond growth from a plurality of single crystal diamond substrate (Abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714